DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-5, 7-14 and 16-17 are pending.  Claims 6, 15 and 18-19 are cancelled.  Claims 2, 5, 9, and 14 are withdrawn.
The Examiner notes that in the claim set dated 11/10/2020 claim 16 has a status indicator “Currently Amended”.  The Examiner notes that no amendments are marked.  The Examiner has compared with the claims dated 10/9/2018 and notes there are no amendments.  The status indicator is incorrect and should be corrected in the next stage of prosecution. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/10/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-8, 10-13, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1, the limitations “for multiplying yield of a sole product of interest from a single column” is considered new matter.  There is no support in the instant specification and drawings for a method utilizing a single column.  Figures 1-3 all show multiple columns.  The instant specification states on page 10 “The benefit of this invention is that it can be used to separate components of a mixture effectively and on a large scale by multiplying the yield from a single column by several factors.”  The Examiner interprets this to mean that the instant invention uses multiple columns and the multiple column multiply the yield which would be achieved from one column.  Dependent claims are rejected as well.  The Applicant does not provide any statements in the remarks submitted on 3/22/2021 regarding where support is found for this limitation.  Further, the claim language does not provide support for a single column since multiple columns are claimed.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 7-8, 10-13, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitations “from a single column”, “first chromatography column”, and “second chromatography column” render the claim indefinite.  It is not clear if there is a single column in the system or multiple columns.  Furthermore, claim 12 is indefinite as it requires “the first and second chromatography columns each comprises one or more assemblies of multiple chromatography columns”.  Dependent claims are rejected as well.   The Examiner interprets there to be multiple columns as the claim requires “a first chromatography column” and “a second chromatography column”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-8, 10-13, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6730228 by Petro et al. (Petro).
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
In regards to claim 1, Petro teaches a method for separating fractions of a mixture through liquid chromatography (abstract); the mixture is the individual samples in the library of samples (C23/L10-19).  
Petro teaches multiplying yield of a sole product of interest (C2/L53 to C4/L25). 
Petro teaches purifying the mixture by liquid chromatography which results in the separation of fractions of the mixture (abstract); the processes of for instance reverse phase chromatography, adsorption chromatography, size exclusion chromatography, and gel permeation chromatography result in the purification of the mixtures through separation into fractions based on differences in affinity.  There can be duplicate samples, which are the same, within the library of samples (C22/L60 to C23/L26).  Petro explicitly teaches that libraries of samples can contain a single type of sample for the purposes of evaluating process conditions (C22/L60 to C23/L26).  The purification of the mixtures will result in fractions consisting of a sole product of interest (abstract).
Petro further teaches a first set of multiple injections of the mixture made successively into a liquid contained in a first chromatography column (first dimension mobile phase, C4/L42-58; C5/L56-65; C17/L14-23; Figure 1, column 1500; C9/L24-31).  The first set of multiple injections are made at a time interval such that two successive injections are separated by a time interval (injection to injection interval, C4/L42-58, specifically C4/L55-58; first dimension injection to injection interval, C17/L14-23; reading on claimed time interval A).  

Petro teaches the first collecting operation of the first set of multiple collecting operations starts a time after the first injection of the multiple injections of the mixture to be purified at least equal to the retention time of the product of interest (C5/L34-40; “sampling at least ten discrete volumes of the first-dimensional mobile phase eluent” C5/L56-65; reading on a first set of multiple collecting operations; C2/L53 to C3/L20; C28/L4-7). 
Petro further teaches a second set of multiple injections of the fractions comprising the sole product of interest (generated in the collecting operations) successively at a time interval (“injecting the at least ten sampled volumes directly into the second dimension mobile phase”, C5/L56-65; “the second-dimension sampling frequency can be the same as described above in connection with the regularly-recurring second-dimension injection interval embodiment.  Additionally, coupled sampling between the first dimension and second-dimension subsystems 
Petro teaches that time intervals A and B are not critical and can include a wide range of time spans (C12/L43-64).  Additionally, Petro teaches that time interval A could be 10 minutes (C12/L43-64, specifically C12/L48) and time interval B could be 180 seconds (C12/L43-64, specifically C12/L60); in this situation time intervals A and B are not integer multiples of one another; in this situation time intervals A and B are not equal to one another.  Petro teaches that operational conditions, such as separation rate and injection frequency, can be selected to achieve a balance between sample throughput and resolution (C4/L5-25; C3/L47-53).  Alternatively, as chromatography resolution is a variable that can be modified, among others, by adjusting time intervals A and B, with said resolution changing depending on the separation rate and injection frequency, the precise time intervals would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed time intervals cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the relationship of the time intervals of Petro to obtain the desired balance between chromatography resolution, separation rate, and injection frequency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Reading on time interval A and B are not the same. 

Petro teaches yield of the sole product of interest is increased (C2/L53 to C4/L25).  Petro does not explicitly teach the yield of the sole product of interest is increased by a factor of about two or more compared to a yield obtained with a batch mode method of purification.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the method of Petro yields a product of interest increase of about two or more when compared to a batch mode since it is the same as the process as claimed.  One or ordinary skill in the art would expect similar results of the method of Petro.  Furthermore, one of ordinary skill in the art at the time the invention was effectively filed would be motivated to tune method parameters, such as flow rate, stationary phase, temperature, eluent, and thresholds in order to achieve desired separation results. 

claim 3, Petro teaches that the injections of the mixture into a first liquid in a first chromatography column are made based on time, without a component being necessarily fully eluted before a successive injection (“injection-to-injection interval" C4/ L42-58, specifically C4/L55-58; C3/L36-53).  Since there are successive injections into the first column, there is not going to be full separation if the time between injections is shorter than the elution time.  
In regards to claim 4, Petro teaches the injection time interval for the first dimension is constant (“injection-to-injection interval" C4/ L42-58, specifically C4/L55-58).  Petro teaches the injection interval for the second dimension column is constant (“regularly recurring time intervals”, C17/L24-35).
In regards to claim 7, Petro teaches the first and second chromatography columns are both high performance liquid chromatography columns (abstract).  While Petro does not teach that the eluate is successively injected into the liquid within the first chromatography column, it would be obvious to one of ordinary skill in the art to recycle the fractions comprising the sole product of interest to the first chromatography column to perform a further separation of species.  Furthermore, since the first and second chromatography column of Petro serve the same function, recycling the eluate would be obvious to one of ordinary skill in the art.  
In regards to claim 8, Petro teaches that a component is separated from other components in the first chromatography column (C4/L53-60); this separation of the components results in an eluate concentrated with the desired component before it is injected into the second chromatography column.  
claim 10, Petro teaches the injections of the mixture is cyclical as it occurs in an “injection-to-injection interval” (C4/ L42-58).
In regards to claim 11, Petro teaches a component of the mixture is identified and separated (C2/L53 to C3/L20).  Through the two dimensional chromatography process, individual subcomponents are removed from the overall mixture. 
In regards to claim 12, Petro teaches that the second dimension comprises multiple columns (C15/L42-49).  
Petro does not teach that the first chromatography column comprises multiple chromatography columns.  
However, Petro teaches that parallel dimensions (assemblies of multiple chromatography columns) provide improvements between resolution, elution time, and throughput volume (C4/L5-25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have also included multiple chromatography columns within the first chromatography column of Petro in order to enhance resolution, elution time, and increase throughput volume. 
Mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.
In regards to claim 13, Petro teaches a collecting device (“selection valve”; C15/L15-41).  Petro teaches the collecting device is connected to a detector (C15/L15-41).
In regards to claims 16-17, Petro teaches at least one of the multiple injections into the second chromatography column is made before at least one first elution of the fraction to the same column (“injection-to-injection interval" C4/L38-58, specifically C4/L55-58; C3/L36-53).  .
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.   The Examiner notes that the current claims are addressed in the prior art rejection above.  The Declaration is addressed in the Declaration section of the Office Action. 
Declaration 
The Declaration under 37 CFR 1.132 filed 3/22/2021 is insufficient to overcome the rejection of claims as set forth in the last Office action because:  it fails to set forth facts; facts presented are not germane to the rejection at issue; showing is not commensurate in scope with the claims.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In paragraphs 5-11: The Applicant notes a method for purifying Centella asiatica in a C18 and C4 column.  

In paragraphs 12-13:  The Applicant states that Petro results in 21% purify whereas the claimed method result in a 79% purity.  The direct comparison demonstrates that the productivity of separation by the claimed method is 4.04 times the productivity achieved by the method of Petro.  
The Examiner notes that the claims do not require a purity of 79%.  The claims do not require a specific productivity. 
In paragraphs 14-16:  The Applicant states the claimed method was compared to batch chromatography for purification of recombinant protein HWM1Act-Gle and the claimed method increased yield of the purified target component by a factor of nearly two over the batch chromatography method which is an unexpected result. 
The Examiner notes that the claims are not directed towards purification of recombinant protein HWM1Act-Gle.  These statements are not commensurate in scope with the claims. 
In paragraphs 17-19:  The Applicant states three different target components (EPA, extract of Centella asiatica, extract of Inula viscosa) of which the claimed method increased yield of the purified target component by a factor of more than 2 over this optimized method which is an unexpected result.  The Applicant states that the extract of Centella asiatica resulted in a yield improved by a factor of 2.26 and Inula viscosa the yield was improved by a factor of 2.87.  The Applicant states that additional benefits of the claimed method observed included a reduction in eluent consumption.  
The Examiner notes that the claims are not directed towards purification of recombinant protein EPA, Centella asiatica, Inula viscosa.  The claims do not require a reduction in eluent consumption.  These statements are not commensurate in scope with the claims.  The Applicant has not provided any data showing unexpected results.  
The weight attached to evidence of secondary considerations by the examiner will depend upon its relevance to the issue of obviousness and the amount and nature of the evidence. Note the great reliance apparently placed on this type of evidence by the Supreme Court in upholding the patent in United States v. Adams, 383 U.S. 39,148 USPQ 479 (1966).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists."); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006) ("[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent."). In evaluating whether the requisite nexus exists, the identified objective indicia must be directed to what was not known in the prior art, including patents and publications, which may well be the novel combination or arrangement of known individual elements. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418–19 (2007); Veritas Techs. LLC v. Veeam Software Corp., 835 F.3d 1406, 1414-15 (Fed. Cir. 2016).  See MPEP 716.01(b).  
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).  See MPEP 716.01(c).  The Declaration does not provide factual evidence.  The Declaration provides testimony as to the ultimate legal conclusion at issue.  The Declaration has not provided any evidence or shown details of results obtained. 
Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).  The Declaration does not present any data showing unexpected results.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KARA M PEO/             Primary Examiner, Art Unit 1777